150 S.E.2d 443 (1966)
268 N.C. 296
STATE
v.
Robert Lee GRIER, Jr.
No. 268.
Supreme Court of North Carolina.
October 12, 1966.
*444 Thomas Wade Bruton, Atty. Gen., Bernard A. Harrell, Asst. Atty. Gen., for the State.
Mercer J. Blankenship, Jr., Charlotte, for defendant appellant.
PER CURIAM:
On appeal the defendant abandoned all exceptions taken at the trial except the question of whether the defendant was lawfully arrested without a warrant within the purview of the statute.
G.S. § 15-41(2) provides: "A peace officer may without a warrant arrest a person: * * * (2) [w]hen the officer has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody."
In State v. Egerton, 264 N.C. 328, 141 S.E.2d 515, the Court upheld an arrest by a peace officer without a warrant stating: "The officers were called and arrived at the scene of the crime within ten minutes after its commission. They had a description of the men and the peculiar weapon used. * * * The description of the men and the weapon, and the information from the `reliable informer,' resulted in the morning visit of the officers to 214 Heck Street in Raleigh. * * * The officers were in possession of such facts as to justify taking the three into custody until they could be identified by Brooks and Marcom. G.S. § 15-41; State v. Brown, 264 N.C. 141, 141 S.E.2d 311."
In this case the arresting officer knew that a robbery had been committed by one who had fled. He had a general description of the felon, of his checkered pants, and of the cut on the rear of his right leg. The defendant was found at the location described in the officer's information and had property on his person similar to that taken in the robbery.
In view of the above, we think the information in possession of the officers was amply sufficient to authorize the arrest without a warrant.
No error.